Citation Nr: 0420839	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March to December 1992.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision of the Houston Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for multi-directional instability of the upper extremities, 
bilaterally (claimed as a left shoulder disorder), and an 
August 2001 RO decision which declined to reopen a claim of 
service connection for a right shoulder disorder on the 
ground that new and material evidence had not been received.  
In October 2002 correspondence, the veteran requested 
expeditious handling of his appeal.  The request was 
interpreted as a motion for an Advance of the Case on the 
Docket, which the Board granted.  In May 2003 the Board 
remanded the case for further development.  The Board has 
characterized the issue of entitlement to service connection 
for a right shoulder disorder to reflect that there was a 
prior final decision on that claim.  

In part the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a left shoulder disability entity.

2.  A June 1994 rating decision denied service connection for 
a right shoulder disorder, essentially on the basis that such 
disorder preexisted, and was not aggravated by, service; the 
veteran did not appeal that decision.  

3.  Evidence received since the June 1994 rating decision 
tends to relate the veteran's right shoulder disorder to 
service; it bears directly and substantially on the matter at 
hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
CONCLUSIONS OF LAW

1.  Service connection for a left shoulder disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  

2.  Evidence received since the June 1994 RO decision denying 
service connection for a right shoulder disorder is new and 
material, and the claim of service connection for a right 
shoulder disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue; the claims have been 
considered on the merits.  The veteran was provided VCAA 
notice in June 2003 correspondence from the RO, and in a 
supplemental statement of the case (SSOC) in April 2004.  
Although he was provided VCAA notice subsequent to the RO 
determinations appealed, he is not prejudiced by any notice 
timing defect.  He was notified (in the June and August 2001 
decisions, in a May 2002 statement of the case (SOC), and in 
the April 2004 SSOC) of everything required, and has had 
ample opportunity to respond.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the SOC and SSOC informed the 
veteran of what the evidence showed.  He was advised by June 
2003 correspondence and the March 2004 SSOC that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The June 2003 correspondence and the March 2004 SSOC advised 
him of what the evidence must show to establish entitlement 
to service connection for right and left shoulder disorders, 
and what information or evidence VA needed from him.  In 
August 2001 correspondence from the RO, the veteran was 
informed that new and material evidence was required to 
reopen his claim of service connection for a right shoulder 
disorder, and he was informed of what constitutes new and 
material evidence.  Everything submitted to date has been 
accepted for the record and considered.  While the veteran 
was not advised verbatim to submit everything he had 
pertaining to his claim (although the RO did request that he 
"[s]end [VA] any medical reports you have"), he was advised 
to submit, or provide releases for VA to obtain, any 
pertinent records.  Essentially, given the current posture of 
the claim, this was equivalent to advising him to submit 
everything pertinent.  

Although the March 2004 SSOC asked the veteran to respond 
with any new evidence in support of his claim within 60 days, 
he was further notified that evidence submitted within a year 
would be considered.  In fact, everything submitted to date 
has been accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in the May 2003 remand.  The development has been 
completed, the additional evidence obtained has been 
considered by the RO, and a de novo review of the evidence by 
a Decision Review Officer has been performed (see April 2004 
SSOC).  VA has obtained all records it could obtain.  
Development is complete to the extent possible; VA's duties 
to notify and assist are met.  Hence, the Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Service Connection for a Left Shoulder Disorder

Service medical records include a January 1992 report of 
medical history on the veteran's enlistment, in which the 
veteran responded "no" when asked if he ever had painful or 
swelling joints, broken bones, recurrent back pain, or a 
painful or "trick" shoulder.  A contemporaneous report of 
medical examination is negative for complaints or diagnosis 
of a left shoulder disorder.  Clinical evaluation of the 
veteran's musculoskeletal system, including his upper 
extremities, was normal.  The remainder of the service 
medical records show that he was treated for a dislocated 
right shoulder on several occasions.  While the records are 
negative for a presence of a chronic left shoulder disorder 
in service, they indicate that the veteran reported a history 
of voluntary left shoulder dislocations.  A June 1992 
outpatient record shows that he reported a history of chronic 
bilateral glenohumeral subluxation.  A September 1992 clinic 
record shows a diagnosis of probable multi-directional 
instability of the shoulders, bilaterally.  In October 1992, 
a Physical Evaluation Board (PEB) determined that the veteran 
was unfit for duty due to diagnosis of multi-directional 
instability of the upper extremities, and right shoulder 
anterior instability.  The PEB further determined (apparently 
based on the veteran's self-reports) that the bilateral 
shoulder disorders existed prior to service and were not 
aggravated by service.  

Postservice medical evidence includes private medical records 
dated from January to May 1999, and reveals treatment the 
veteran received for a right shoulder disorder. The records 
show a diagnosis of recurrent anterior/inferior right 
shoulder dislocations.  A Bankhart lesion repair was 
performed on the veteran's right shoulder in February 1999.  
The private medical records are negative for complaints or 
diagnosis of a left shoulder disorder.  

Also of record is a VA outpatient record dated in May 2003, 
indicating that the veteran again underwent a Bankhart lesion 
repair on the right shoulder in April 2003.  The outpatient 
record merely reflects follow-up medical care subsequent to 
the April 2003 surgery, and is negative for any complaints or 
clinical findings related to the left shoulder.  A March 2004 
VA outpatient record shows complaints of right shoulder pain.  
The diagnosis was status post right shoulder surgery, and the 
veteran was instructed to perform shoulder exercises.  It was 
noted that he would have chronic limited range of motion of 
the right shoulder.  The March 2004 outpatient record is also 
negative for any complaints or clinical findings related to 
the left shoulder.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Congress specifically limits entitlement to service-
connection for disease or injury to cases where there is 
resulting disability.  See 38 U.S.C. §§ 1110, 1131; and see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

As noted above, to establish service connection for a claimed 
disability, as a threshold requirement there must be evidence 
that such disability exists.  Regarding the claim of service 
connection for a left shoulder disorder, there is simply no 
competent (medical) evidence that the veteran currently has 
any such disability due to injury or disease in service.  
Without a current diagnosis of any such disability, service 
connection is not warranted.  

That a left shoulder complaint was noted during service (a 
history of voluntary left shoulder dislocation) is not in 
dispute.  However, clinical data recorded in service related 
to his left shoulder were essentially limited to notations of 
a preservice history of voluntary dislocations of the left 
shoulder.  The records do not indicate a specific left 
shoulder injury in service, and in any event any left 
shoulder disorder that may have manifested in service 
resolved before his separation from service (as indicated by 
the October 1992 PEB report which is negative for anything 
other than a right shoulder disorder).  Furthermore, the 
postservice medical records are entirely negative for 
complaints or clinical findings of a left shoulder disorder.  
There is no competent evidence that the veteran now has a 
left shoulder disorder, as alleged.  Because he is a 
layperson, his own belief that various complaints or symptoms 
reflect that he has current left shoulder disorder is not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The sole remaining question is whether service 
connection may be granted in the absence of competent 
evidence of current disability.  There is no legal authority 
for that proposition, and the claim of service connection for 
a left shoulder disorder must be denied.  

New and Material Evidence to Reopen a Claim of Service 
Connection for a Right Shoulder Disorder

A June 1994 rating decision denied service connection for a 
right shoulder disorder, essentially on a finding that the 
veteran's right shoulder disorder antedated service and was 
not aggravated therein.  The veteran did not appeal that 
decision.  

Evidence of record in June 1994 included service medical 
records which showed that the veteran responded "no" in a 
January 1992 report of medical history on his enlistment, 
when asked if he ever had a painful or "trick" shoulder.  
The January 1992 report of medical examination is negative 
for complaints or diagnosis of a left shoulder disorder, and 
clinical evaluation of the musculoskeletal system revealed no 
abnormalities.  The remainder of the service medical records, 
however, indicate that the veteran was treated for a 
dislocated right shoulder on several occasions.  An April 
1992 clinic record indicates that he sustained a right 
shoulder dislocation when negotiating an obstacle course. The 
diagnosis was involuntary subluxation of the right shoulder.  
His right arm was placed in a sling for 3 days and medication 
was prescribed.  An April 1992 clinical report shows that he 
sustained an anterior right shoulder subluxation when he 
threw a punch while boxing.  The service examiner noted that 
the veteran reported having right shoulder subluxation 
"several times prior to enlistment."  A June 1992 clinic 
record shows complaints of right shoulder soreness, and the 
diagnosis was history of dynamic instability of the 
shoulders, bilaterally, and history of right mid/post deltoid 
weakness, improving.  On examination in September 1992, the 
veteran was seen with a questionable right shoulder 
dislocation after negotiating a confidence course, with 
subluxation symptoms appearing the day before while throwing 
a football.  Examination revealed general ligamentous laxity 
and a diagnosis of probable multi-directional instability of 
the shoulders, bilaterally.  

As noted, a PEB in October 1992 determined that the veteran 
was unfit for duty due to diagnosis of multi-directional 
instability of the upper extremities, and right shoulder 
anterior instability.  It was further determined (again, 
apparently based on the veteran's self-reports) that the 
bilateral shoulder disorders existed prior to service and 
were not aggravated by service.  

Evidence received subsequent to the June 1994 decision is as 
follows:

?	Postservice private medical evidence dated from January 
to May 1999, which reveals treatment the veteran 
received for a right shoulder disorder, and includes a 
diagnosis of recurrent anterior/inferior right shoulder 
dislocations.  In a January 1999 medical report, a 
private physician noted that the veteran "first injured 
his shoulder while boxing several years ago."  It was 
reported that he had multiple dislocations 
(approximately four time during the prior month), which 
he relocated himself.  The physician stated that 
"[t]his probably represents a recurrent instability.  
Due to the amount of pain . . . as well as the 
chronicity of this, I am going to recommend . . . 
[magnetic resonance imaging] (MRI) of his right 
shoulder."  MRI in January 1999 revealed a moderate 
chronic Bankhart lesion and a small Hill-Sach's 
deformity.  A private surgical report shows that the 
veteran underwent a Bankhart lesion repair on the right 
shoulder in February 1999.  

?	A VA outpatient record dated in May 2003, indicates that 
the veteran again underwent a Bankhart lesion repair of 
the right shoulder in April 2003.  On March 2004 VA 
follow-up, the veteran complained of right shoulder 
pain.  The diagnosis was status post right shoulder 
surgery.  It was noted that the veteran would continue 
to have chronic limited range of right shoulder motion.  
?	In his substantive appeal, the veteran emphatically 
reported that while on active duty, he never indicated 
to service examiners that prior to service he had a 
right shoulder disorder, to include recurrent 
dislocations.  He stated that he played baseball prior 
to enlistment, and a right shoulder disorder would have 
manifested at that time had such disorder pre-existed 
service.   

As noted above, the veteran's claim of service connection for 
a right shoulder disorder was denied in June 1994.  He was 
properly notified of the decision and of his appellate 
rights, and did not appeal it.  Accordingly, it is final.  
38 U.S.C.A. § 7105.  Generally, when a claim is disallowed, 
it may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

As shown above, service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.304, 3.306.  For an award of service 
connection there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson, supra.  

Evidence added to the record since the June 1994 rating 
decision was not previously of record, is relevant, and is so 
significant that it must be considered to decide fairly the 
merits of the claim of service connection for a right 
shoulder disorder.  The claim was denied previously 
essentially based on a finding that the veteran's right 
shoulder disorder preexisted service and was not aggravated 
by service.  Now the medical evidence includes competent 
(medical) evidence suggesting that the veteran's right 
shoulder disorder, if it did preexist service, may have been 
aggravated by service at least to some degree.  The 
suggestions are reflected by the service medical records 
which clearly indicate the presence of right shoulder 
dislocations, along with postservice medical evidence showing 
that surgery was performed on at least two occasions since 
service to repair a right shoulder Bankhart lesion.  
Furthermore, a private physician in January 1999 indicated 
that the veteran first injured his right shoulder "while 
boxing several years ago," and a May 1992 service clinical 
record corroborates the physician's statement by showing that  
the veteran indeed injured his right shoulder while boxing in 
May 1992.  The evidence is sufficient to reopen the claim of 
service connection for a right shoulder disorder, as it 
contributes to a more complete picture of the circumstances 
surrounding the origin, nature, and extent of that 
disability.  See Hodge, 155 F.3d at 1363.  This evidence 
bears directly on the matter at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Thus it is new and material, and the 
claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
right shoulder disorder is granted.  

Service connection for a left shoulder disorder is denied.  

REMAND

Since the claim of service connection for a right shoulder 
disorder is reopened, VA now has a further duty to assist the 
veteran in development of that particular claim.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination when indicated.  The medical evidence at hand 
suggests that further medical evaluation is needed to 
determine conclusively whether the veteran's right shoulder 
disorder was incurred in or aggravated by service.  This is 
so particularly in light of the postservice medical evidence 
showing that medical professionals have noted findings of a 
right shoulder disorder that existed during service, and 
postservice evidence indicating that the veteran has 
undergone surgery on at least two occasions subsequent to 
service for Bankhart lesion repair of the right shoulder.  
The evidence suggests that a right shoulder disorder was 
either initially manifested during service, or that a 
preexisting right shoulder disorder may have increased in 
severity during service.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.

The most recent medical evidence of record consists of VA 
outpatient records dated through March 2004.  In an October 
2002 written statement, the veteran reported that additional 
right shoulder surgery had been scheduled at a VA medical 
center, and a May 2003 VA outpatient record confirms that 
right shoulder arthroscopy and Bankhart lesion repair were 
performed in April 2003.  Records of the April 2003 surgical 
procedures have not yet been associated with the claims 
folder.  Where it is asserted that pertinent medical records 
exist and are in the Government's possession, such records 
are constructively of record.  Furthermore, the nature of the 
veteran's right shoulder disorder is such as to suggest 
ongoing treatment.  Reports of private treatment and/or 
additional VA medical records may contain information 
pertinent to this claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all health care providers that 
have treated him for a right shoulder 
disorder from May 1999 (the most current 
private medical evidence of record) to 
the present, then obtain complete records 
of such treatment from all sources 
identified.  Whether or not the veteran 
responds, the RO should obtain reports of 
any VA treatment (not already of record) 
for a right shoulder disorder since April 
2003 (to include VA treatment records 
pertaining to the right shoulder 
arthroscopy and Bankhart repair in April 
2003).  

2.  The RO should then arrange for a VA 
orthopedic examination to determine 
whether the veteran has a right shoulder 
disorder related to service (or whether 
any such disorder is due to other 
etiology).  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the record and examination 
of the veteran, the examiner should 
provide a diagnosis for any current right 
shoulder disorder the veteran has, and 
opine whether such disorder at least as 
likely as not had its origin or became 
worse during the veteran's active 
service.  The examiner must explain the 
rationale for all opinions given.

3.  The RO should then review the matter 
still on appeal.  If it remains denied, 
the RO should provide the veteran and his 
representative an appropriate SSOC, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



